The Joint Stipulation to Extend Probation is approved and the probationary period imposed against R.G.F. in Florida Board of Bar Examiners Re: R.G.F. , Case No. SC17-2126, is extended until June 6, 2023, under the existing terms and conditions with the added conditions that R.G.F.*643increase his meeting attendance to two abstinence-based groups per week, either AA or SMART Recovery in addition to his attorney support meetings, effective immediately.The filing of a motion for rehearing shall not alter the effective date of this probation.Test: